18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 1 of 9
18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 2 of 9
18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 3 of 9
18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 4 of 9
18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 5 of 9
18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 6 of 9
18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 7 of 9
18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 8 of 9
18-54623-tjt   Doc 44   Filed 08/08/19   Entered 08/08/19 14:59:38   Page 9 of 9
